Citation Nr: 0515179	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 1970 to October 1970, and he had additional periods of 
ACDUTRA and inactive duty training (INACDUTRA) from August 
1981 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2001 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

Unfortunately, because further development of the evidence is 
required, the Board cannot yet decide the claim at issue.  So 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The VA must make reasonable efforts to obtain relevant 
records the claimant adequately identifies and authorizes VA 
to obtain.  38 U.S.C.A.§ 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  In his substantive appeal (VA Form 9), 
received in June 2003, the veteran stated that he had applied 
for VA vocational rehabilitation training, but that he was 
informed his age and service-connected disabilities would 
preclude successful employment.  His vocational 
rehabilitation file may contain information relevant to his 
claim for a TDIU, but this file is not currently of record 
and, therefore, must be obtained.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the veteran's vocational 
rehabilitation file and associate it with 
the other evidence in his claims folder.

2.  Also, according to the March 2004 
supplemental statement of the case 
(SSOC), the veteran is still working for 
the New York State Thruway Authority, 
so not presently unemployed.  The 
Authority submitted a statement (VA Form 
21-4192) earlier in March 2004 confirming 
this.  But the Authority did not provide 
responses to certain questions asked on 
the form, indicating this would be 
contrary to its policy.  So ask the 
veteran whether there are alternative 
means to obtaining responses to these 
questions.

3.  Then readjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If this benefit is 
not granted to his satisfaction, send him 
and his representative another SSOC.  
Give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


